Title: From George Washington to William Greene, 28 August 1780
From: Washington, George
To: Greene, William


                        
                            
                            Sir
                            Head Quarters Liberty Pole Bergen County 28th August 1780
                        
                        The intelligence brought by the Alliance Frigate renders it so very uncertain whether we shall be in
                            condition to commence our expected operation before the expiration of the whole or the greater part of the time for which
                            the Militia were engaged, that I think it will be prudent to dismiss them as soon as possible, not only on the general
                            scale of Oeconomy, but more particularly to avoid the unnecessary consumption of provision, for which we are extremely
                            distressed, as my circular letter of this date fully describes. You will therefore be pleased to discharge all those
                            required by the Committee of Cooperation as soon as General Heath shall be of opinion that the forwardness of the works at
                            present on hand will admit of it.
                        I would however recommend the compleating your Continental Battalions upon this consideration, that in case
                            we should be unexpectedly called to operate—the fuller those Battalions are—the less will be the demand for Militia. I
                            have the honor to be with great Respect Sir Your Excellency’s Most obt and hble Servant
                        
                            Go: Washington

                        
                    